John D. Bennett, 8.
This is a proceeding to compel the payment of funeral expenses.
*74Both the Industrial Commissioner’s claim for unpaid unemployment insurance taxes incurred by the decedent’s business durmg its operation by the administrator and the attorneys’ fee are administration expenses and as such have priority over the petitioner’s claim (Matter of McClatchey, 170 Misc. 696, 700 and cases there cited).
Since it does not appear at this time that subsequent to the payment of administration expenses there will be estate funds which are applicable to the payment of funeral expenses, the petitioner’s claim is directed to be heard on the judicial settlement of the administrator’s account and the present petition is dismissed.